      Case 1:20-cv-00666-NONE-BAM Document 11 Filed 08/12/20 Page 1 of 4



1
2
3
4                                 UNITED STATES DISTRICT COURT
5
                                    EASTERN DISTRICT OF CALIFORNIA
6
7    GAYLAND-DURSTON JORDAN                           Case No. 1:20-cv-00666-LJO-BAM
     STOLL III, et al.,
8                                                     SCHEDULING CONFERENCE ORDER
                    Plaintiffs,
9
              vs.
10                                                    Administrative Record:        September 30, 2020
     ROBERT M. COWAN, et al.,
11                                                    Parties’ Cross Motions
                 Defendant.                           for Summary Judgment:         November 16, 2020
12   ________________________________/
13                                                    Parties’ Opposition
                                                      Briefs:                       December 14, 2020
14
                                                      Hearing:                      January 19, 2020
15                                                                                  1:30 PM
16                                                                                  Dept.: 4 (NONE)

17
              This Court conducted a scheduling conference on August 11, 2020. Counsel Gregory Olson
18
     appeared by telephone on behalf of Plaintiffs Gayland-Durston Jordan Stoll III and Gaylond Durston
19
     Stoll II. Counsel Audrey Hemesath appeared by telephone on behalf of Defendants Robert M. Cowan,
20
     Director, USCIS National Benefits Center, William P. Barr, Attorney General of the United States,
21
     Kenneth T. Cuccinelli, Senior Official Performing Duties of Director, USCIS, Michael J. Creppy,
22
     Member, Board of Immigration Appeals, and Garry D. Malphrus, Acting Chairman, Board of
23
     Immigration Appeals. Pursuant to Fed. R. Civ. P. 16(b), this Court sets a schedule for this action.
24
     1.       Current Status of Consent to the Magistrate Judge Jurisdiction
25
              Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further
26
     proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, U.S. Magistrate
27
     Judge.
28

                                                         1
         Case 1:20-cv-00666-NONE-BAM Document 11 Filed 08/12/20 Page 2 of 4



1    2.          Discovery and Initial Disclosures

2                As this action is proceeding pursuant to the Administrative Procedure Act, 5 U.S.C. § 701 et

3    seq., deadlines related to fact and expert discovery have not been set. The matter is likewise exempt

4    from initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(B)(i).

5    3.          Administrative Record

6                Defendants shall serve Plaintiffs with the certified administrative record on or before

7    September 30, 2020.

8    4.          Motion Schedule

9                The parties shall adhere to the following briefing schedule:

10               a.       The parties shall file their cross motions for summary judgment on or before

11   November 16, 2020;

12               b.       The parties shall file their opposition briefs on or before December 14, 2020;1

13               d.       A hearing on the parties’ cross motions for summary judgment is scheduled for

14   January 19, 2020 at 1:30 PM in Department 4 (NONE).

15               The parties have been cautioned that the District Judge may take the case under submission

16   without any oral argument in light of the judicial emergency in this District. (See Doc. No. 2-2.)

17               Non-dispositive motions are heard on Fridays at 9:00 a.m., before the Honorable Barbara A.

18   McAuliffe, United States Magistrate Judge, in Courtroom 8. Before scheduling such motions, the

19   parties shall comply with Local Rule 230.

20               The parties are advised that unless prior leave of the Court is obtained, all moving and

21   opposition briefs or legal memorandum in civil cases before Judge McAuliffe shall not exceed twenty-

22   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

23   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

24   without leave, may not be considered by the Court.

25               Counsel or pro se parties may appear and argue non-dispositive motions before Judge

26   McAuliffe by telephone by dialing the Court’s teleconference line at 1-877-411-9748 and entering

27
     1
                 The parties have indicated that they do not intend to file reply briefs and therefore no deadline for reply briefs has
28   been set.

                                                                       2
      Case 1:20-cv-00666-NONE-BAM Document 11 Filed 08/12/20 Page 3 of 4



1    Access Code 3219139, provided they indicate their intent to appear telephonically on their pleadings

2    or by email to evaldez@caed.uscourts.gov at least one week prior to the hearing.

3             Upon stipulation of the parties, Judge McAuliffe will resolve non-dispositive disputes by

4    informal telephonic conference outside the formal procedures of the Local Rules and Federal Rules of

5    Civil Procedure governing noticed motions. The procedures for requesting an informal telephonic

6    conference are set forth in Judge McAuliffe’s Case Management Procedures located on the Court’s

7    website, http://www.caed.uscourts.gov.

8                         Motions for Summary Judgment or Summary Adjudication

9             Prior to filing a motion for summary judgment or motion for summary adjudication the parties

10   are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

11   motion.

12            The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

13   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

14   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

15   issues for review by the Court; 5) explore the possibility of settlement before the parties incur the

16   expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

17   facts.

18            The moving party shall initiate the meeting and provide a draft of the joint statement of

19   undisputed facts. In addition to the requirements of Local Rule 260, the moving party shall file a joint

20   statement of undisputed facts.

21            In the notice of motion, the moving party shall certify that the parties have met and conferred

22   as ordered above and set forth a statement of good cause for the failure to meet and confer.

23   5.       Effect of This Order

24            This order represents the best estimate of the Court and parties as to the agenda most suitable

25   to dispose of this case. If the parties determine at any time that the schedule outlined in this order

26   cannot be met, the parties are ordered to notify the Court immediately of that fact so that adjustments

27   may be made, either by stipulation or by subsequent status conference.

28            The dates set in this Order are considered to be firm and will not be modified absent a

                                                          3
      Case 1:20-cv-00666-NONE-BAM Document 11 Filed 08/12/20 Page 4 of 4



1    showing of good cause even if the request to modify is made by stipulation. Stipulations

2    extending the deadlines contained herein will not be considered unless they are accompanied by

3    affidavits or declarations, and where appropriate, attached exhibits, which establish good cause

4    for granting the relief requested.

5           Failure to comply with this order may result in the imposition of sanctions.

6
7    IT IS SO ORDERED.

8
        Dated:    August 11, 2020                            /s/ Barbara   A. McAuliffe         _
9                                                     UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
